Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the original filing of 03/18/2021.  Claims 1-21 are pending and have been considered below

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-8, 11-15 and 18-21 of Application No.17/205411 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,956,002. Although the claims at issue are not identical, they are not patentably distinct from each other because the allowed claim set anticipates the pending claims of Application No.17/205411.

Application No.17/205411
US Patent No. 10,956,002
Claim 1:
 A method for providing remote media control, the method comprising: receiving, at a cast receiver from a first cast controller, instructions to process a content item at the cast receiver, the content item being initiated by a first device including the first cast controller; receiving a command message from a second cast controller included in a second device; changing a state of the content item by the cast receiver upon receiving the command message from the second cast controller; and sending state notifications to the first cast controller and the second cast controller upon changing the state of the content item.

2. The method of claim 1, wherein the state notifications triggering at least one of the first cast controller and the second cast controller to update information presented by the at least one of the first cast controller and the second cast controller.

3. The method of claim 1, wherein the cast receiver is configured to simultaneously receive command messages from the first cast controller and the second cast controller.


4. The method of claim 1, wherein changing the state of the content item comprises changing a playback position of the content item.

5. The method of claim 1, wherein changing the state of the content item comprises pausing playback of the content item.

6. The method of claim 1, wherein the content item is initiated via a first instance of a user interface presented on the first device, and wherein the command message is received via a second instance of the user interface presented on the second device.

7. The method of claim 1, further comprising sending second state notifications to the first cast controller and the second cast controller upon determining that a predetermined duration of time has elapsed since the state notifications were sent to the first cast controller and the second cast controller.









Claim 1:
 A method for providing remote media control, the method comprising: receiving, at a cast receiver from a first cast controller, instructions to process a content item at the cast receiver, the content item being initiated by a first device including the first cast controller; receiving a command message from a second cast controller included in a second device; changing a state of the content item by the cast receiver upon receiving the command message from the second cast controller; and sending state notifications to the first cast controller and the second cast controller upon changing the state of the content item, wherein the state notifications triggering at least one of the first cast controller and the second cast controller to update information presented by the at least one of the first cast controller and the second cast controller, and wherein the cast receiver is configured to simultaneously receive command messages from the first cast controller and the second cast controller.






2. The method of claim 1, wherein changing the state of the content item comprises changing a playback position of the content item.

3. The method of claim 1, wherein changing the state of the content item comprises pausing playback of the content item.

4. The method of claim 1, wherein the content item is initiated via a first instance of a user interface presented on the first device, and wherein the command message is received via a second instance of the user interface presented on the second device.

6. The method of claim 1, further comprising sending second state notifications to the first cast controller and the second cast controller upon determining that a predetermined duration of time has elapsed since the state notifications were sent to the first cast controller and the second cast controller.




Claims 8-21 are similar in scope to that of claims 7-18, respectively and are rejected under similar grounds.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-6, 8-13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collart et al. (US 20100293598).

Claim 1. Collart discloses a method for providing remote media control, the method comprising:
receiving, at a cast receiver from a first cast controller, instructions to process a content item at the cast receiver, the content item being initiated by a first device including the first cast controller ([0040],[0049]);
receiving a command message from a second cast controller included in a second device ([0081]-[0082]);
changing a state of the content item by the cast receiver upon receiving the command message from the second cast controller ([0109]); and
sending state notifications to the first cast controller and the second cast controller upon changing the state of the content item ([0110]-[0111]).

Claim 2. Collart discloses the method of claim 1, wherein the state notifications triggering at least one of the first cast controller and the second cast controller to update information presented by the at least one of the first cast controller and the second cast controller ([0110]-[0111]).

Claim 3. Collart discloses the method of claim 1, wherein the cast receiver is configured to simultaneously receive command messages from the first cast controller and the second cast controller (By maintaining information about users, sessions and/or the secondary devices the state management allows greater and enhanced functionality between the secondary devices 124 and the primary device 122, including multiple secondary devices simultaneously interacting with the primary device and portable storage medium 360) ([0246], [0042], [0126]).

Claim 4. Collart discloses the method of claim 1, wherein changing the state of the content item comprises changing a playback position of the content item ([0110]). 

Claim 5. Collart discloses the method of claim 1, wherein changing the state of the content item comprises pausing playback of the content item ([0110]). 

Claim 6. Collart discloses the method of claim 1, wherein the content item is initiated via a first instance of a user interface presented on the first device, and wherein the command message is received via a second instance of the user interface presented on the second device ([0061],[0074], [0143]).

Claims 8-13 and 15-20 represent the system and medium of claim 1-6, respectively and are rejected along the same rationale.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Collart et al. (US 20100293598) in view of Gauthier et al. (US 2014/0109134).
Claim 6. Collart discloses the method of claim 1, further comprising sending second state notifications to the first cast controller and the second cast controller upon determining that a predetermined duration of time has elapsed since the state notifications were sent to the first cast controller and the second cast controller.
However, Gauthier discloses determining that a predetermined duration of time has elapsed since the state notifications were sent to the first cast controller and the second cast controller ([0036]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Collart. One would have been motivated to do so in order to harmonize play backed/displayed content.

Claims 14 and 21 represent the system and medium of claim 7, respectively and are rejected along the same rationale.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171